DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on July 20, 2022, which has been entered in the file. 

Allowable Subject Matter
Claims 1, 2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches the smart card wallet comprising the first cavity holding a metal contact plate of the first smart card toward the front surface plate, the second cavity is further configured to hold a metal contact plate of the second smart card toward the back surface plate, the front surface plate or the back surface plate comprises the first magnetic stripe and the second magnetic stripe are on opposing sides of the front surface plate or the second magnetic stripe, a first retaining clip configured to hold the first chip body and the third chip body in the first cavity, and a second retaining clip configured to hold the second chip body and the fourth chip body in the second cavity, and a blocker door configured to electrically isolate the second card from receiving the instructions from the transaction terminal, and a first window configured to allow the transaction terminal to read the one or more sets of information stored on the first smart card by exposing a metal contact plate of the first smart card to the transaction terminal as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887